O’Neall, J.
delivered the opinion of the Court.
Our Courts have very properly departed from the rule of the English Courts, requiring unanimity in arbitrators, or a decision by an umpire. They have adopted the rule of the civil law, and of reason, and have held that an award made by a majority is good. I am not aware that there is any difference, in the rule, when a matter is referred, under rule of Court, and when by the contract of the parties. Each is a submission by the parties, and may be regulated by the terms of the rule in one case, and by those of the contract, in the other. When no precise and distinct directions are given, then a general rule common to both applies.
*488The cases cited by the Judge below are conclusive of all questions in this matter. Lockhart v. Kidd, and Leatherwood v. Woodruff, were decisions on awards made under rule of Court. But in Pearson v. Black, the reference was by contract. In all of those cases the Court held, in conformity to an early decision made in 1804, in Powell v. Travilla, (and which cannot now be found,) that an award made by a majority of arbitrators is good. Forty-five years of uniform acquiescence in the rule, even if we were dissatisfied with it, would prevent the Court from disturbing it. But neither we nor our predecessors have ever felt or expressed any dissatisfaction.
The motion is dismissed.
RichardsoN, J. — Evans, J. — Wardlaw, J. — and Frost, J.- — -concurred.

Motion refused.